Citation Nr: 1404252	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  13-24 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for anxiety disorder.  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to January 2009.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which continued service connection for anxiety disorder at an assigned 30 percent disability evaluation.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In the Veteran's August 2013 VA-9 Substantive Appeal, the Veteran indicated that he was unable to work and requested a TDIU.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of the Veteran's pending increased rating claim and has accordingly listed the raised TDIU claim as an issue. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

During the pendency of the Appeal, the Veteran's anxiety disorder was manifested by such symptoms as a depressed and anxious mood, as well as panic attacks weekly or greater, and slightly flattened affect; resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Such symptoms as circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation; or difficulty in establishing and maintaining relationships, resulting in occupational and social impairment with reduced reliability and productivity, have not been shown, as the Veteran's symptoms indicate that he is generally functioning satisfactorily with routine behavior, self-care, and normal conversation. 
CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for anxiety disorder are not met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.19; 4.126; 4.130, Diagnostic Code 9413 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in April 2010, prior to the September 2011 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Additionally, the April 2010 letter notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The April 2010 letter provided the Veteran with the notice required for the initial claim of service connection for anxiety.  Service connection was subsequently granted, and the Veteran appealed the initial rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as neither the Veteran nor his representative has alleged such prejudice. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was provided with multiple VA examinations during the appeal period.  A review of the VA examination reports reflects that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the disability.  See 38 C.F.R. § 3.327(a) (2013).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c) (4) (2013); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has declined to present testimony before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met. 

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2013).
While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Therefore, the Board will determine whether staged evaluations are warranted. 

The Veteran's disability has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9413 for anxiety.  It is now well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Some of the medical evidence in the instant case differentiates between the symptomatology associated with the Veteran's anxiety and that resulting from his nonservice-connected disorders,  including the Veteran's separate claim for PTSD.  Where a mental health professional has attempted to distinguish between said symptomatology, the Board will so note.  In all other cases, for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected anxiety.  In any event, with the exception of eating disorders, all mental disorders including anxiety disorder are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  See 38 C.F.R. § 4.126 (2012).  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19 (2013).

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read as follows: 

A 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9413 (2013).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 , Diagnostic Code 9413 (2013).

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In a recent case, the Federal Circuit indicated that when addressing the issue of a veteran's entitlement to a disability rating under 38 C.F.R. § 4.130, an explicit finding as to how most of the enumerated areas are affected may be important, if not absolutely required.  See Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013). 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2013); VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

In this case, the Veteran essentially contends that his anxiety is more disabling than contemplated by the current 30 percent disability evaluation. 
In August 2011 the Veteran was afforded a compensation and evaluation examination.  The examiner noted that the Veteran had occupational and social impairment with reduced reliability.  The Veteran noted that his main barrier to working was his back pain.  He showed signs of anxiety, panic attacks weekly or less often, disturbances in mood, and difficulty with relationships, although the examiner made no further elaboration on these symptoms.  

In August 2011, during a psychiatric assessment, the Veteran reported that he had panic attacks since 1992 and that they were cyclical; he might go months without one, then have them for two to three months.  He reported that he had trouble sleeping and was irritable.  He had previously had trouble going out in crowds but was better at that time.  He was depressed and had weight loss.  He was on medication for his anxiety.  The clinician reported the Veteran's appearance and speech were good, but that he was depressed.  His thought process was goal oriented and direct.  The Veteran attended Cognitive Behavior Therapy (CBT) group sessions, as well as taking medication, including sertraline.  He described his motivation levels as "up and down" and that he would take hours to fall asleep then sleep for about three hours.  Similar symptoms continued in notations through his CBT treatment and medication management through January 2012.  He at one point described an auditory hallucination that was not brought up again at later visits. 

In August 2012, the Veteran was assessed as having normal appearance, speech and hygiene.  His affect was slightly flattened and mood depressed and anxious.  His thought content was normal.  He was still experiencing sleep problems, as well as nightmares.  The Veteran reported that he was not responding well to his medication.  His GAF score was a 53.  The level of symptoms continued through February 2013. 

The Veteran was afforded another VA psychology examination in May 2013.  The examiner opined that the Veteran's level of occupation and social impairment was due to mild or intransient symptoms which decreased work efficiency and ability to perform occupational tasks only during period of significant stress.  The Veteran reported that he had been married for 22 years and that he had no children.  He reported problems with his wife that have led to marriage counseling.  The Veteran occasionally sees his brother and his parents.  He gets along well with his wife's family.  He reported having friends but not spending as much time with them.  He also reported that he had, upon separation from service, done some contract work and some landscaping work for a friend.  He reported not working, although the examiner noted that the records show he reported working as recently as February 2013.  

The Veteran was casually dressed and did not appear fatigued.  His mood was good; he did not appear anxious or irritable.  His affect was normal and his thoughts were normal, logical, and goal-directed.  Perception was normal.  He generally denied suicidal or homicidal ideas.  Judgment, insight, and reliability were all good; and concentration was good.  The Veteran did recall one time that he forgot that relatives were supposed to come to visit.  GAF scores of 65 were assigned.  The examiner noted that the Veteran had previously had a score of 60 and opined that the Veteran's ongoing mental health services has likely had a positive impact.  The examiner also state that the Veteran's symptom report was very mild during the examination and that there was no indication that the symptoms would have more than a mild impact on function.  

Overall, the Veteran's service-connected anxiety has been shown on objective examination to be manifested by panic attacks ranging from more than once per week to weekly or less often, anxiety and depression, and chronic sleep impairment, but with his memories intact.  His affect ranged from slightly flattened to normal, and mood ranged from calm to depressed.  Panic attacks were reported by the Veteran as occurring once a week or less, except for when he contended in his VA-9 that they occurred more frequently.  This symptomatology cannot be considered as being productive of any more than mild to moderate occupational and social impairment, with occasional difficulty in establishing and maintaining effective work and social relationships.  Such manifestations, including GAF scores ranging from 53 to 65, more nearly approximate occasional decrease in work efficiency (when he has sought employment) and intermittent periods of inability to perform occupational tasks.  Depressed mood, anxiety, panic attacks (weekly or less often), and chronic sleep impairment, are indicative of the 30 percent rating currently assigned.  What has not been shown, however, is the approximation of the criteria for the higher 50 percent disability rating.  

Specifically, the Veteran's service-connected anxiety disorder has not been shown to be productive of occupational or social impairment with reduced reliability due to symptoms such as circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment in short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.  VA treatment records dated throughout the applicable appeal period reflect that the Veteran's speech was normal with respect with rate and rhythm.  He was well groomed and did not have psychomotor agitation.  Additionally, his thought process was consistently linear, coherent, logical, and goal-directed.  On objective examination, the veteran was reported to be neat, clean, and casual, with normal speech.  This behavior precludes the presence of circumstantial, circumlocutory, or stereotyped speech that would be indicative, although not dispositive of a higher rating.  

The Veteran's judgment was good, and his thought process was spontaneous.  He was goal directed, according to the examiner.  His abstract ability was satisfactory and his concentration was intact.  His memory was intact except for one reported incident.  There is no evidence to demonstrate that the Veteran would have difficulty in understanding complex commands.  The VA examiner specifically described the Veteran's judgment as good, which would certainly be indicative of the absence of impaired judgment.  

Finally, the VA examination report provides documentation of the Veteran's ability to maintain social relationships including with friends and family despite his anxiety.  The Veteran has indicated at different times that he believes he would have trouble working due to his anxiety, but he has also attributed his inability to work to his back problems.  He also has stated he has been seeking work at different times, as well as that he was working at one point, which is the reason he could not attend therapy.  He enjoys a relationship with his wife and family, although he attends therapy to address issues; as well as having some, if not many friends.

The Veteran would not meet the criteria for the 70 percent rating based on the evidence of record.  Suicidal ideation, one of the indices of a 70 percent rating, has not been present.  The Veteran denied suicidal or homicidal ideation, and while hallucinations were reported once, there is no indication that they are persistent.  Moreover, there is no evidence of total occupational and social impairment due to gross impairment in thought processes or communication; grossly inappropriate behavior; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  See supra 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  In fact, the Veteran has been shown to have intact thought process and normal communication.  He has also demonstrated normal behavior, the ability to perform activities of daily living, orientation as to time and place, and intact memory, including short-term memory.  He has not demonstrated total occupational and social impairment, and therefore, he does not meet the criteria for a 100 percent evaluation either. 

In reaching this determination, the Board has considered whether, under Hart, a higher rating might be warranted for any period of time during the pendency of this appeal.  Hart, 21 Vet. App. 505 (2007).  But there is no evidence that the Veteran's anxiety disorder warranted an evaluation in excess of the 30 percent evaluation at any time during the appeal period.  The Veteran's GAF scores have ranged between 53 to 65 to reflect mild to moderate symptoms (e.g., somewhat flattened affect and occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  This score is congruent with the Veteran's current 30 percent evaluation. 

The above symptoms most closely approximate the criteria for the currently assigned 30 percent rating (noted above), and even when resolving reasonable doubt in the veteran's favor, the Board finds that no more than a 30 percent rating is warranted.

In reaching the above conclusions, with respect to the Veteran's increased rating claims, the Board has not overlooked the Veteran's statements with regard to the severity of his disabilities.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). He is competent to provide statements regarding his current symptomatology, and the Board finds that the Veteran's statements are credible.  The Board has considered the Veteran's reports along with findings from the Veteran's VA examinations and VA treatment reports.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's treatment reports and especially his most recent May 2013 VA examination reports have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

Extraschedular Consideration and TDIU

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013). 

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service connected anxiety disorder is contemplated and reasonably described by the rating criteria under Diagnostic Code 9413.  See 38 C.F.R. § 4.71a (2013).  In this regard, the Veteran's anxiety disorder has specifically been manifested by panic attacks, depressed and chronic sleep impairment.  As shown above, this type of disability picture is specifically addressed in the rating criteria set forth in Diagnostic Code 9413.  See id.  Accordingly, the Board finds that a comparison of the Veteran's anxiety disorder with the schedular criteria does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b) (2013).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  


ORDER

Entitlement to an initial evaluation in excess of 30 percent for anxiety disorder is denied. 


REMAND

As an initial matter, the Board notes that since it has determined herein that a claim for a TDIU is part of the pending increased rating claim, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Therefore, on remand, he should be sent an appropriate notification letter. 

A TDIU which may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2013).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

The Veteran is service-connected for his anxiety, as well as other disabilities, totaling 60 percent when combined; these evaluations do not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

However, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a) , rating boards should refer to the Under Secretary for Benefits or the Director of Compensation and Pension Service for extra-schedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2013).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2013).

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

In this case, the Veteran stated that he was unemployable due to his anxiety and that he had not had not been employed on a regular basis since leaving the service in 2009.  He also has asserted that his service connected back disability interferes with work.  He stated that he has done some occasional landscaping work for a friend and some voluntary work.  His August 2011 medical records also mention that the Veteran was interested in employment in the future but at that time could not tolerate work settings due to his anxiety and irritability.  His October 2011 VA examination also states that the Veteran reported he had to resign from a telemarketing job because he could not sit for long periods of time due to his back.  His February 2013 medical records did indicate that he could not attend a group session because he was working and could not get Thursdays off.  His May 2013 examination also mentioned that the Veteran was interested in working, but was not sure what the impact of his (service connected) back disability would be.  On remand, the Veteran must be provided an examination to ascertain whether he is unemployable due to his service-connected disabilities 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist letter on the issue of entitlement to a TDIU. 

2.  Schedule the Veteran for an examination with an appropriate medical professional who is qualified to offer an opinion regarding whether the Veteran's service connected disabilities render him unemployable.  In proffering an opinion, the examiner should review the claims file, and then offer an opinion as to whether the Veteran's service-connected  disabilities render him unable to secure or follow a substantially gainful occupation, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

If the Veteran's service-connected anxiety disorder and back disorder do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disorders, given his current skill set and educational background.  All opinions expressed should be accompanied by supporting rationale.

3.  Thereafter, readjudicate the Veteran's claim for a TDIU.  Consideration should be specifically given as to whether to refer the case to the Under Secretary for Benefits or the Director of Compensation and Pension Service for extra-schedular consideration.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


